UNlTED STATES DlSTRlCT COURT
l\/llDDLE DlSTRlCT OF FLOR|DA
TAl\/lPA DlV|SlON

uNiTEo` sTATEs oF AMERicA,
v. cAsE No. 8;18-cR-508-T_17AAS

Al\/llRALl BHANWAD|A.

ORDER
This cause is before the Court on:

Dkt. 30 l\/lotion for Permission to Undergo l\/|edically
Necessary Surgery

Defendant Amirali BhanWadia requests permission to undergo
medically necessary eye surgery. The surgery Would be completed on
an out-patient basis, approximately one hour, at the surgery center located
at 3280 l\/lcl\/lullen Booth Rcl., C|earwater, FL. The surgery Would require
an in-oftice pre-operative appointment With Dr. Dana Deupree, 3280 l\/lcl\/lullen
Booth Rd., Suite 120, Clearvvater, FL. Defendant Bhanwadia further requests
that Defendant remain housed at the'Pinellas County Jail during the course

.of surgery and treatment

Defendant Bhanwadia has consulted With the U.S. l\/larshal’s Office,
which has advised that arrangements could be made to accommodate the

surgery and treatment, should the Court grant permission

The Government does not object to Defendant’s l\/lotion, provided that

the U.S. l\/larsha| can accommodate Defendant’s surgery and treatment

CaSe No. 8118-CR-508-T-17AAS

After consideration, the Court grants Detendant Bhanwadia’s l\/lotion

for Permission to Undergo l\/ledically Necessary Surgery. According|y, it is

ORDERED that Defendant Amirali Bhanwadia’s |\/lotion for Permission
to Undergo l\/ledical|y Necessary Surgery (Dkt. 30) is granted, provided that
the U.S. l\/larshal can accommodate Defendant Bha-nwadia’s surgery and
treatment Defendant Bhanwadia shall make all necessary arrangements
' With the U.S. l\/larshal and With U,S. Pretrial Services, and shall bear all costs

in connection With the surgery and treatment. lt is further

ORDERED that Defendant Amirali Bhanwadia shall remain'housed at

Pinellas County Jail during the course of Detendant’s surgery and treatment.

QZ`

DONE and ORDERED in Chamloers in Tampa, Florida on this §day of
February, 2019.

 

 

  

Copies to:
All parties and counsel of record
U.S. l\/larshal

U.S. Pretrial Services

